                                    1   LAWRENCE J. SEMENZA, III, ESQ., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   CHRISTOPHER D. KIRCHER, ESQ., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   JARROD L. RICKARD, ESQ., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    5   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    6   Telephone: (702) 835-6803
                                        Facsimile: (702) 920-8669
                                    7
                                    8   KEVIN D. HARLOW (admitted pro hac vice)
                                        kevin.harlow@dlapiper.com
                                    9   DLA PIPER LLP (US)
                                        401 B Street, Suite 1700
                                   10   San Diego, California 92101
                                        Telephone: 619.699.2700
                                   11   Facsimile: 619.699.2701
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                        Attorneys for Defendants
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   STATION CASINOS LLC AND
                                        RED ROCK RESORTS, INC.
                                   14
                                                               UNITED STATES DISTRICT COURT
                                   15
                                   16                                DISTRICT OF NEVADA

                                   17   ROCCO BOSCO,                      )       Case No. 2:18-cv-386-APG-GWF
                                                                                    CASE    NO. 2:18-CV-00386
                                                                          )
                                   18                        Plaintiff,   )
                                                                          )
                                   19
                                                       v.                 )
                                   20                                     )
                                        STATION CASINOS LLC, a Domestic   )              ORDER
                                   21   Limited Liability Company;        )
                                        RED ROCK RESORTS, INC, a Domestic )
                                   22   Corporation D/B/A THE WILD        )
                                        WEST GAMBLING HALL AND            )
                                   23
                                        CASINO; DOE INDIVIDUALS           )
                                   24   1 through 300; and ROE BUSINSS OR )
                                        GOVERNMENTAL ENTITIES, 1 through )
                                   25   300, Inclusive                    )
                                                                          )
                                   26                        Defendants.  )
                                   27                                     )

                                   28

                                                                             1
                                    1                     JOINT MOTION FOR DISMISSAL WITH PREJUDICE

                                    2          Plaintiff Rocco Bosco and Defendants Station Casinos LLC and Red Rock Resorts, Inc.,

                                    3   by and through their respective counsel of record, file this joint motion requesting that the Court

                                    4   dismiss this action with prejudice. Each party shall bear their own attorney’s fees and costs

                                    5   incurred in connection with this action.

                                    6                                                MULLINS & TRENCHAK

                                    7
                                                                                     /s/ Philip J. Trenchack
                                    8                                                Philip J. Trenchack, Esq. Bar No. 9924
                                                                                     Victoria C. Mullins, Esq., Bar No. 13546
                                    9                                                1212 S. Casino Center Blvd.
                                                                                     Las Vegas, NV 89104
                                   10
                                   11                                                Attorneys for Plaintiff Rocco Bosco
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                                                     SEMENZA KIRCHER RICKARD
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                   14                                                /s/ Lawrence J. Semenza, III
                                                                                     Lawrence J. Semenza, III, Esq., Bar No. 7174
                                   15                                                Christopher D. Kircher, Esq., Bar No. 11176
                                                                                     Jarrod L. Rickard, Esq., Bar No. 10203
                                   16
                                                                                     10161 Park Run Drive, Suite 150
                                   17                                                Las Vegas, Nevada 89145

                                   18                                                Kevin D. Harlow (admitted pro hac vice)
                                                                                     DLA PIPER LLP (US)
                                   19                                                401 B Street, Suite 1700
                                                                                     San Diego, CA 92101
                                   20
                                   21                                                Attorneys for Defendants
                                                                                     STATION CASINOS LLC, AND
                                   22                                                RED ROCK RESORTS INC.
                                   23
                                                                                    ORDER
                                   24
                                             IT IS SO ORDERED.
                                   25           IT IS SO ORDERED.             _________________________________
                                   26                                         UNITED__________________________________
                                                                                      STATES MAGISTRATE JUDGE
                                                                                     UNITED STATES DISTRICT JUDGE
                                   27                                                Dated: October 3, 2018.
                                                                              DATE: ___________________________
                                   28

                                                                                    2
